DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 9 (the independent claims of the instant application, representing an apparatus and method of operating said apparatus), though US Patent Application Publication Numbers 20160284531 and 20140070098, as well as US Patent Number 6002741 all teach some of the limitations of the independent claims, these references fail to teach at least a cluster identification step in which a cluster of respective locations within the sensor layer where electron-hole pairs have been generated is identified and a location identification step in which a location where the particle hit the sensor layer is determined on the basis of an evaluation of a set of respective detection outputs that are indicative of electron-hole pairs generated at the respective locations in the cluster. Claims 2-8 and 10-15 are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881